DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: in figure 5, reference # 531 in not in the specification except in the list at the end.  The reference number needs to be in the description of claim 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only 
The drawings are objected to because while there are reference numbers in figure 5, figure 5 is missing labels.  (See MPEP 608.02(b) ¶ 6.22)  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  
The disclosure is objected to because of the following informalities: there is an apparent typo in paragraph 0036.  In paragraph 0036, “wheel 49” should be -- wheel 39 --.  
Appropriate correction is required.  
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.

(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because of the following informalities: there are claims within the specification.  (See paragraphs 0007-0010 & 0015-0020)  These claims need to have the references to the claims removed from the specification.  
Appropriate correction is required.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “input means” in claim 6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 4, lines 3-4, recites “primaries” and “secondary”.  It is unclear if these should be primary and secondary, respectively, or primaries and secondaries, respectively.  For compact prosecution, the Examiner is interpreting “a secondary” in claim 4, line 4, as -- at least one or more secondaries --, so as to be consistent with the specification and the rest of the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 5, 6, 12, 15, & 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrovich (US Patent No. 5,915,650).  
Regarding claim 1
	Petrovich teaches a flight system (See figures 1 & 2) with at least two actuated flapping wings, (See figures 1, 2, 6, 8, & 9, ref # 106 & 108) an actuated tail unit, (See figures 1, 2, 6, 8, & 9, ref # 110) a control device (See column 11, lines 28-38 & figure 8, ref # 806) and an exoskeleton (See column 2, lines 38-41 & figure 6, ref # 314, 610, & 612) for at least one person, (See figures 6, 8, & 9, ref # 314) the exoskeleton (See column 2, lines 38-41 & figure 6, ref # 314, 610, & 612) being movable independently of the flapping wings, (See figures 1, 2, 6, 8, & 9, ref # 106 & 108) and wherein the control device (See column 11, lines 28-38 & figure 8, ref # 806) is configured to receive motion sensor signals from the exoskeleton and to use the motion sensor signals to define specified movement signals and to control the flapping wings (See figures 1, 2, 6, 8, & 9, ref # 106 & 108) and/or the tail unit (See figures 1, 2, 6, 8, & 9, ref # 110) by way of the specified movement signals, wherein the specified movement signals are defined such that the movements of the flapping wings (See figures 1, 2, 6, 8, & 9, ref # 106 & 108) and/or of the tail unit (See figures 1, 2, 6, 8, & 9, ref # 110) follow those of the exoskeleton.  (See column 5, line 65 – column 6, line 17, column 10, line 56 – column 11, lines 10, & 28-38, & figures 1, 2, 6, 8, & 9)  

Regarding claim 3


Regarding claim 5
	Petrovich teaches wherein the control device (See column 11, lines 28-38 & figure 8, ref # 806) is configured to automatically define specified movements for -2-the flapping wings (See figures 1, 2, 6, 8, & 9, ref # 106 & 108) and/or tail unit (See figures 1, 2, 6, 8, & 9, ref # 110) based on a direction of movement or a predetermined movement pattern specified for the flight system.  (See column 5, line 65 – column 6, line 17, column 10, line 56 – column 11, lines 10, & 28-38, & figures 1, 2, 6, 8, & 9)  

Regarding claim 6
	Petrovich teaches wherein a further input means is provided in order to specify movements of the flapping wings (See figures 1, 2, 6, 8, & 9, ref # 106 & 108) and/or tail unit, (See figures 1, 2, 6, 8, & 9, ref # 110) the further input means comprising analog sticks, (See column 11, lines 28-38 & figure 8, ref # 802) switches and buttons and/or a brain-computer interface.  (See column 11, lines 28-38)  


	Petrovich teaches further comprising at least one additional drive system.  (See column 9, lines 30-31 & figures 1 & 2, ref # 104 & 140, or column 11, lines 1-10 & figures 6, 8, & 9, ref # 614)  

Regarding claim 15
	Petrovich teaches in which the at least one additional drive system comprises a propeller with a drive unit.  (See column 9, lines 30-31 & figures 1 & 2, ref # 104 & 140)  

Regarding claim 16
	Petrovich teaches in which the at least one additional drive system comprises a jet engine.  (See column 11, lines 1-10 & figures 6, 8, & 9, ref # 614)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10, & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrovich (US Patent No. 5,915,650) as applied to claim 1 above, and further in view of Klima (Pub No. US 2003/0197090 A1).  
Regarding claim 2
	Petrovich teaches wherein the control device (See column 11, lines 28-38 & figure 8, ref # 806) is configured to receive action sensor signals from the flapping wings (See figures 1, 2, 6, 8, & 9, ref # 106 & 108) and/or the tail unit.  (See figures 1, 2, 6, 8, & 9, ref # 110)  
	Petrovich does not teach to define feedback specification signals based on the action sensor signals and to control the exoskeleton with the feedback specification signals in such a way that the forces acting on the flapping wings and/or the tail unit can be felt by the pilot via the exoskeleton.  
	However, Klima teaches wherein the control device is configured to receive action sensor signals from the wings and/or the tail unit and to define feedback specification signals based on the action sensor signals and to control the exoskeleton with the feedback specification signals in such a way that the forces acting on the flapping wings and/or the tail unit can be felt by the pilot via the exoskeleton.  (See paragraph 0029)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a control device that is configured to receive action sensor signals 

Regarding claim 10
	Petrovich does not teach further comprising gyroscopes operable to generate moments for influencing and/or measuring a flight attitude of the flight system.  
	However, Klima teaches further comprising gyroscopes operable to generate moments for influencing and/or measuring a flight attitude of the flight system.  (See paragraph 0029)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a gyroscopes operable to generate moments for influencing and/or measuring a flight attitude of the flight system as taught by Klima in the flight system of Petrovich, so as to control and stabilize the aircraft.  

Regarding claim 11
	Petrovich does not teach further comprising preloaded energy storage systems configured to put the system in an emergency configuration in the event of failure of subsystems, which emergency configuration limits the rate of descent.  

	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a preloaded energy storage systems configured to put the system in an emergency configuration in the event of failure of subsystems, which emergency configuration limits the rate of descent as taught by Klima in the flight system of Petrovich, so as to provide a failsafe.  

Claims 4, 8, 9, 13, & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrovich (US Patent No. 5,915,650) as applied to claim 1 above, and further in view of Murdock (Pub No. US 2015/0210389 A1).  
Regarding claim 4
	Petrovich does not teach wherein the flapping wings each have at least one airfoil and one or more primaries, at least one of said primaries being pivotable perpendicular to an airfoil adjacent to a secondary.  
	However, Murdock teaches wherein the flapping wings (See figures 1, 2, & 38, ref # 31, 32, & 33) each have at least one airfoil (See figure 38) and one or more primaries, (See figures 1, 2, & 38, ref # 33) at least one of said primaries (See figures 1, 2, & 38, ref # 33) being pivotable perpendicular to an airfoil adjacent to a secondary.  (See paragraphs 0065, 0072, 0075, & figures 1, 2, & 38, ref # 31 & 32)  


Regarding claim 8
	Petrovich does not teach further comprising an interface for a head-up display (HUD) or a head-mounted display (HMD) to provide the person with information relevant to the operation of the flight system.  
	However, Murdock teaches further comprising an interface for a head-up display (HUD) or a head-mounted display (HMD) to provide the person with information relevant to the operation of the flight system.  (See paragraphs 0010, 0065, 0137, 0139, & figures 27A-27C, 37A, 37B, & 38)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an interface for a head-up display (HUD) or a head-mounted display (HMD) to provide the person with information relevant to the operation of the flight system as taught by Murdock in the flight system of Petrovich, so as to have a high level of flight control.  (See paragraph 0067)  

Regarding claim 9

	However, Murdock teaches further comprising one or more objects attached to the wing surface, which objects stand up in the boundary layer in the event of a backflow and impede the flow.  (See paragraphs 0072, 0075, & figures 1, 2, 9, & 14)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have one or more objects attached to the wing surface, which objects stand up in the boundary layer in the event of a backflow and impede the flow as taught by Murdock in the flight system of Petrovich, so as to have a high level of flight control.  (See paragraph 0067)  

Regarding claim 13
	Petrovich does not teach wherein the flapping wings have a plurality of mutually movable and actuated wing members, and wherein stretchable material and/or overlapping spatial surfaces are provided at one or more boundaries between wing members and/or between a wing member and a device carrier.  
	However, Murdock teaches wherein the flapping wings have a plurality of mutually movable and actuated wing members, and wherein stretchable material and/or overlapping spatial surfaces are provided at one or more boundaries between wing members and/or between a wing member and a device carrier.  (See paragraphs 0072, 0075, & figures 1, 2, 9, & 14)  


Regarding claim 14
	Petrovich does not teach wherein the tail unit has tail feathers which are arranged in a fan-like manner, a tilting of the tail feathers perpendicular to a horizontal plane of the flight system being controllable through the mean angle of ankle joints and/or knee joints of the person, and a rotation of the tail feathers about a longitudinal axis of the flight system being controllable by an angle difference between ankle joints and/or knee joints of the person.  
	However, Murdock teaches wherein the tail unit has tail feathers which are arranged in a fan-like manner, a tilting of the tail feathers perpendicular to a horizontal plane of the flight system being controllable through the mean angle of ankle joints and/or knee joints of the person, and a rotation of the tail feathers about a longitudinal axis of the flight system being controllable by an angle difference between ankle joints and/or knee joints of the person.  (See paragraphs 0010, 0065, & figures 1, 2, 27A-27C, 37A, 37B, & 38)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a tail unit that has tail feathers which are arranged in a fan-like manner, a tilting of the tail feathers perpendicular to a horizontal plane of the flight system   

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, 
The prior art does not disclose or suggest the claimed “wherein ratios of controller input variables received on the exoskeleton, the flapping wings, the tail unit and subsystems can be set to resulting controller output variables, wherein the controller input variables and controller output variable can also be completely decoupled, and wherein one or more measured variables are combined to form a manipulated variable” in combination with the remaining claim elements as set forth in claim 7.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Gruich (US Patent No. 4,749,149) discloses an ornithopter, a flight .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647